Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 20, and 21, in combination with other limitations of the claims, none of the prior art of record teaches or suggests the combination of obtain measured current values from the information processing device to the appurtenance device; identify a pause period of the processing blocks and at least one sole operation period in which one of the processing blocks solely operates from a normal operational period of the appurtenance device; select at least one target period for determination from the pause period and the at least one sole operation period; calculate a measured average value by taking an average of the measured current values in the target period; obtain an expected value relevant to an average value of current consumption in the target period; and determine whether the appurtenance device is an authorized or an unauthorized product, based on a comparison result between a measured value relevant to the measured average value and the expected value. It is these limitations as they are 
Ittogi et al. (US 2017/0293337 A1) discloses a verification device is configured to supply operation power to a verification target device in order to communicate with the verification target device, and perform verification of the verification target device. The verification device includes: a detection unit configured to detect a value of a current that flows in the verification device due to the operation power being supplied to the verification target device; a determination unit configured to determine whether or not the value of the current is greater than a threshold value; and a verification unit configured to verify authenticity of the verification target device according to whether or not the value of the current is greater than the threshold value. Ittogi et al. fail to specify the steps of obtain measured current values from the information processing device to the appurtenance device; identify a pause period of the processing blocks and at least one sole operation period in which one of the processing blocks solely operates from a normal operational period of the appurtenance device; select at least one target period for determination from the pause period and the at least one sole operation period; calculate a measured average value by taking an average of the measured current values in the target period; obtain an expected value relevant to an average value of current consumption in the target period; and determine whether the appurtenance device is an authorized or an unauthorized product, based on a comparison result between a measured value relevant to the measured average value and the expected value as now recited in claims 1, 20, and 21 of the present invention.

Rezayee et al. (US 10,474,846) discloses a transaction device includes circuitry that provides a power supply to a processor of the transaction device. Attackers may attempt to glitch the processor power supply in a manner that causes processor to operate incorrectly such as by skipping instructions. A monitoring circuit may be coupled to the processor power supply circuitry to identify conditions that are indicative of a glitch attempt. Glitch attempts may be stored in a memory and reported to the processor to induce the execution of counter-measures. Rezayee et al. fail to specify the steps of obtain measured current values from the information processing device to the appurtenance device; identify a pause period of the processing blocks and at least one sole operation period in which one of the processing blocks solely operates from a normal operational period of the appurtenance device; select at least one target period for determination from the pause period and the at least one sole operation period; calculate a measured average value by taking an average of the measured current values in the target period; obtain an expected value relevant to an average value of current consumption in the target period; and determine whether the appurtenance device is an authorized or an unauthorized product, based on a comparison result between a measured value relevant to the measured average value and the expected value as now recited in claims 1, 20, and 21 of the present invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H LE whose telephone number is (571)272-2275.  The examiner can normally be reached on Monday-Friday from 7:00am – 3:30pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E. Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN H LE/Primary Examiner, Art Unit 2862